Case 2:21-mc-14073-JEM Document 7 Entered on FLSD Docket 02/09/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Fort Pierce Division

                                     Case No.: 2:21mc14073

          Case Pending in the U.S. District Court for the Northern District of California:
               Sweet, et al. v. Rosenfelt, et al., 3:19-cv-03674-ALSUP (N.D. Cal.)



   IN RE SUBPOENA SERVED ON
   ELISABETH DEVOS




                                  ENTRY OF APPEARANCE

 PLEASE TAKE NOTICE that Jesse Panuccio of Boies Schiller Flexner LLP, hereby enters his

 appearance in this action on behalf of Movant, Elisabeth DeVos.

 Respectfully submitted this 9th day of February, 2021.



                                                                     /s/ Jesse Panuccio
                                                                                     Jesse Panuccio
                                                                             Florida Bar No. 31401
                                                                        Boies Schiller Flexner LLP
                                                                              401 E. Las Olas Blvd.
                                                                                           Ste. 1200
                                                                         Fort Lauderdale, FL 33301
                                                                        Telephone: (954) 356-0011
                                                                     Email: jpanuccio@bsfllp.com
